--------------------------------------------------------------------------------

Exhibit 10.3

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES ACT") OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE HOLDER HEREOF, BY
PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH
SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE
COMPANY; (B) IN ACCORDANCE WITH RULE 905 OF REGULATION S UNDER THE U.S.
SECURITIES ACT; (C) IN ACCORDANCE WITH THE EXEMPTION FROM REGISTRATION UNDER THE
U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN
COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS; OR (D) IN A TRANSACTION
THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, AND, IN THE CASE OF PARAGRAPH (C) OR (D), UPON
REQUEST OF THE COMPANY, THE SELLER FURNISHES TO THE COMPANY AN OPINION OF
COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY
TO SUCH EFFECT.

WARRANT TO PURCHASE COMMON SHARES
OF
AMERICAN NATURAL ENERGY CORPORATION
(Incorporated under the laws of State of Oklahoma)

Warrant Certificate No: W-08-2012-01

THIS IS TO CERTIFY THAT, for value received, Palo Verde Acquisitions, LLC., the
holder of this Warrant, is entitled to purchase:

20,000,000

non-assessable common shares of American Natural Energy Corporation (hereinafter
called the "Company") as such shares were constituted on August 13, 2012 at any
time up to 4:30 p.m. local time at the City of Tulsa, Oklahoma on August 13,
2014 at and for a price of US $0.23 per share, of lawful money of the United
States, upon and subject to the terms and conditions attached hereto.

This Warrant may not be transferred or assigned by the holder.

This Warrant and the common shares to be issued upon its exercise have not been
registered under the United States Securities Act of 1933, as amended (the "U.S.
Securities Act") or the securities laws of any state of the United States. This
Warrant may not be exercised unless (i) the common shares are registered under
the U.S. Securities Act and the applicable laws of any such state, or, (ii) an
exemption from such registration requirements is available. "United States" and
"U.S. person" are as defined in Regulation S under the U.S. Securities Act.

This Warrant may be exercised only at the offices of the Company, Suite 2010,
6100 South Yale Avenue, Tulsa, Oklahoma, 74136.

AMERICAN NATURAL ENERGY CORPORATION

 

Per: /s/ Michael Paulk   Director/Officer     DATE: August 13, 2012    

NOTE:

Any share certificates issued upon exercise of this Warrant prior to the expiry
of the hold periods will be printed with the corresponding legends.


--------------------------------------------------------------------------------

TERMS, CONDITIONS AND INSTRUCTIONS

1.

The holder of this Warrant may subscribe for up to the number of shares of the
Company ("Warrant Shares") indicated on the face hereof in accordance with and
subject to the terms and conditions set out in this Warrant.

    2.

For each Warrant Share purchased pursuant to this Warrant on or before August
13, 2014, payment must be made in the amount of US$0.23 per share (the "Exercise
Price"). All payments must be made in United States funds, in cash or by
certified check, bank draft or money order payable, at par, in Tulsa, Oklahoma
to "American Natural Energy Corporation" If payment is made by way of an
uncertified check, the Company reserves the right to deem that the payment has
not been received until the check has cleared the account upon which it has been
drawn.

    3.

To exercise the rights evidenced by this Warrant, this Warrant with the Warrant
Exercise Form attached hereto completed and payment as required for the shares
subscribed for, must be delivered or mailed to the Company, Suite 2010, 6100
South Yale Avenue, Tulsa, Oklahoma, 74136 and received by such company.

    4.

The rights evidenced by this Warrant expire at 4:30 p.m. local time in Tulsa,
Oklahoma, on August 13, 2014.

    5.

Any certificate representing common shares issued upon the exercise of this
Warrant will bear the following legends, unless in the opinion of counsel to the
Company such legend or legends are not required:

> > > UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY
> > > MUST NOT TRADE THE SECURITY BEFORE (four months and 1 day from issue
> > > date).
> > > 
> > > WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE
> > > WITH ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY
> > > THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE
> > > TRADED ON OR THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR
> > > OTHERWISE IN CANADA OR TO OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL
> > > (four months and 1 day from issue date).

6.

The certificates representing any Warrant Shares issued upon exercise of the
Warrants, as well as all certificates issued in exchange for or in substitution
of the foregoing, until, in the opinion of counsel to the Company, such time as
is no longer required under the applicable requirements of the United States
Securities Act of 1933, as amended (the "U.S. Securities Act") or applicable
state securities laws, will bear, on the face of such certificate, the following
legend:

> > > THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
> > > UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES
> > > ACT") OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE HOLDER
> > > HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE
> > > COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
> > > ONLY (A) TO THE COMPANY; (B) IN ACCORDANCE WITH RULE 905 OF REGULATION S
> > > UNDER THE U.S. SECURITIES ACT; (C) IN ACCORDANCE WITH THE EXEMPTION FROM
> > > REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144
> > > THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE
> > > SECURITIES LAWS; OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
> > > REGISTRATION UNDER THE U.S. SECURITIES ACT AND ANY APPLICABLE STATE
> > > SECURITIES LAWS, AND, IN THE CASE OF PARAGRAPH (C) OR (D), UPON REQUEST OF
> > > THE COMPANY, THE SELLER FURNISHES TO THE COMPANY AN OPINION OF COUNSEL OF
> > > RECOGNIZED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY TO
> > > SUCH EFFECT. THE PRESENCE OF THIS LEGEND MAY IMPAIR THE ABILITY OF THE
> > > HOLDER HEREOF TO EFFECT "GOOD DELIVERY" OF THE SECURITIES REPRESENTED
> > > HEREBY ON A CANADIAN STOCK EXCHANGE.

--------------------------------------------------------------------------------

- 2 -

7.

The rights evidenced by this Warrant may not be transferred or assigned.

    8.

The rights to purchase Warrant Shares granted by this certificate may be
exercised, subject to the terms and conditions hereof, in whole or in part (but
not as to a fractional share) from time to time.

    9.

This Warrant does not entitle the holder to any rights as a shareholder of the
Company, including, without limitation, voting rights.

    10.

If this Warrant or the purchase price are forwarded by mail, it is suggested
that registered mail be used as the Company and Computershare Investor Services
Inc. will not be responsible for any losses which occur through the use of
mails.

    10.

The Company shall, no more than five business days after delivery of this
Warrant, together with a duly executed Warrant Exercise Form and payment as
required hereby for the shares subscribed for, issue and deliver to the holder
certificates for that number of shares subscribed for, at the address shown on
the Warrant Exercise Form.


11. (a) If, prior to the expiry of this Warrant, the Company,


  (i)

subdivides, redivides, combines or consolidates its then outstanding common
shares into a greater or lesser number of common shares, or

        (ii)

distributes securities by way of stock dividend or otherwise (other than the
issuance of common shares to holders of common shares who have elected to
receive stock dividends in lieu of cash dividends) to holders of all or
substantially all of its then outstanding common shares,


 

(any of such events herein called a "Common Share Reorganization"), then the
Exercise Price shall be adjusted effective immediately after the record date
determined for purposes, on the effective date, of such Common Share
Reorganization by multiplying the Exercise Price in effect immediately prior to
such record date or effective date, as the case may be, by a fraction, the
numerator of which shall be the number of common shares outstanding on such
record date or effective date, as the case may be, before giving effect to the
Common Share Reorganization and the denominator of which shall be the number of
common shares outstanding immediately after giving effect to such Common Share
Reorganization including, in the case where securities exchangeable for or
convertible into common shares are distributed, the number of common shares that
would be outstanding if such securities were exchanged for or converted into
common shares. From and after any adjustment of the Exercise Price pursuant to
this section 11(a), the number of common shares issuable pursuant to this
Warrant shall also be adjusted by multiplying the number of common shares then
otherwise issuable by a fraction, the numerator of which shall be the Exercise
Price in effect immediately prior to the adjustment and the denominator of which
shall be the Exercise Price resulting from such adjustment.

        (b)

If, prior to the expiry of this Warrant, the Company fixes a record date for the
issue of options, rights or warrants exercisable during a period expiring not
more than 45 days after the record date for such issue (the "Rights Period") to
all or substantially all the holders of common shares entitling them to acquire
common shares or other securities convertible or exchangeable into common shares
at less than 95% of their Current Market Price (as hereinafter defined) (any of
such events herein called a "Rights Offering"), then the Exercise Price shall be
adjusted effective immediately after the end of the Rights Period to a price
determined by multiplying the Exercise Price in effect immediately after such
record date by a fraction,


--------------------------------------------------------------------------------

- 3 -

  (i)

the numerator of which shall be the aggregate of:

            (1)

the number of common shares outstanding as of the record date for the Rights
Offering; and

            (2)

a number determined by dividing either

            (A)

the product of the number of common shares issued or subscribed for during the
Rights Period and the price at which such common shares are offered, or

            (B)

the product of the exchange or conversion price of such securities offered and
the number of common shares for or into which the securities so offered pursuant
to the Rights Offering have been exchanged or converted during the Rights
Period,

           

by the Current Market Price of the common shares on the record date for the
Rights Offering; and

            (ii)

the denominator of which shall be the number of common shares outstanding after
giving effect to the Rights Offering, including the number of common shares
actually issued or subscribed for (or securities for or into which the
securities so offered pursuant to the Rights Offering have been exchanged or
converted) during the Rights Period.


 

If the holder has exercised this Warrant at any time during the period
commencing immediately after the record date for a Rights Offering and expiring
on the last day of the Rights Period, the holder shall be entitled to receive
from the Company, not later than 30 days after the end of the Rights Period, an
amount equal to the difference, if any, between the Exercise Price in effect
immediately prior to the end of such Rights Period and the Exercise Price as
adjusted for such Rights Offering pursuant to this section 11(b) multiplied by
the number of common shares acquired upon such exercise of this Warrant. Payment
of any such amount shall be mailed to the address to which the common shares
purchased upon such exercise are to be sent.

        (c)

If, prior to the expiry of this Warrant, the Company distributes evidences of
its indebtedness or any property or other assets (other than by way of a Common
Share Reorganization or Rights Offering and excluding cash dividends paid in the
ordinary course) to holders of all or substantially all of its then outstanding
common shares, the number of common shares to be issued by the Company under
this Warrant shall, at the time of exercise, be appropriately adjusted and the
holder shall receive, in lieu of the number of common shares in respect of which
the right is then being exercised, the aggregate number of common shares or
other securities or property that the holder would have been entitled to receive
as a result of such event, if, on the record date therefor, the holder had been
the registered holder of the number of common shares to which the holder was
theretofore entitled upon the exercise of this Warrant.

        (d)

If, prior to the expiry of this Warrant, there is a capital reorganization of
the Company or a reclassification or other change in the common shares (other
than a Common Share Reorganization) or a consolidation, merger or amalgamation
of the Company with or into any other corporation or entity (other than a
consolidation, merger or amalgamation which does not result in any
reclassification of the outstanding common shares or a change of the common
shares into other securities) or a transfer of all or substantially all of the
Company's undertaking and assets to another corporation or entity in which the
holders of common shares are entitled to receive shares, other securities or
property (any of such events being called a "Capital Reorganization"), the
holder, where the holder has not exercised this Warrant prior to the effective
date of such Capital Reorganization, shall be entitled to receive and shall
accept, upon the exercise of such right, on such date or any time thereafter,
for the same aggregate consideration in lieu of the number of common shares to
which the holder was theretofore entitled to subscribe for and purchase, the
aggregate number of shares or other securities or property which the holder
would have been entitled to receive as a result of such Capital Reorganization
if, on the effective date thereof, the holder had been the registered holder of
the number of common shares to which the holder was theretofore entitled to
acquire hereunder.


--------------------------------------------------------------------------------

- 4 -

  (e)

Any adjustments made pursuant to this section 11 shall be subject to the
following rules and procedures:


  (i)

the adjustments provided for in section 11 are cumulative and shall be made
successively whenever an event referred to herein shall occur, provided no
adjustment shall be made unless the cumulative effect of all such adjustments
would change the Exercise Price by at least one percent of the current Exercise
Price or if the holder is allowed to participate in the specified event as
though the holder had exercised this Warrant prior to such occurrence of such
event;

        (ii)

if the Company sets a record date to take any action and thereafter and before
taking such action abandons its plan to take such action, then no adjustment to
the Exercise Price shall be required by reason of setting such record date;

        (iii)

forthwith after any adjustment to the Exercise Price, the number of common
shares or the type of securities issuable pursuant to this Warrant, the Company
shall provide to the holder notice as to the amount of such adjustment and, in
reasonable detail, describing the event requiring and the manner of computing or
determining such adjustment;

        (iv)

upon the occurrence of each and every event set out in this section 11, the
provisions of this Warrant, including the Exercise Price, shall ipso facto be
deemed to be amended accordingly and the Company shall take all necessary action
to comply with such provisions as so amended;

        (v)

"Current Market Price" of the common shares at any date means the weighted
average trading price per share for the common shares for any 20 consecutive
trading days (a "trading day" with respect to a stock exchange, quotation system
or the over-the-counter market being a day on which such stock exchange,
quotation system or over-the-counter market is open for business) selected by
the Company commencing not more than 30 trading days and ending not less than
three trading days before such date on such stock exchange or over-the-counter
market on which the common shares trade (provided that if on any day in such
period no closing price per share for the common shares is reported by such
exchange for such day, the average of the reported closing bid and asked prices
on such exchange on such day shall be deemed to be the closing price per share
for the common shares for such day). If the common shares are not listed on a
recognized stock exchange or quoted on the over-the-counter market, the Current
Market Price of the common shares shall be, at any time, the price per common
share equal to the fair market value thereof as reasonably determined by the
board of directors of the Company;

        (vi)

if the Company after the date of issuance of this Warrant takes any action
affecting the common shares, other than any action described in this section 11,
which in the reasonable opinion of the directors would materially affect the
rights of holders of this Warrant, the Exercise Price and the number of common
shares which may be acquired upon the exercise of this Warrant shall be adjusted
by the directors in such manner and at such time as the directors in their sole
discretion may determine to be equitable in the circumstances; provided that no
such adjustment will be made unless prior approval of any stock exchange on
which the common shares are listed for trading has been obtained. Failure of the
directors to make such an adjustment shall be prima facie evidence that the
directors have determined that it is equitable to make no adjustment in the
circumstances. If any such adjustment is made, the Company shall deliver a
notice to the holder describing such adjustment;


--------------------------------------------------------------------------------

- 5 -

  (vii)

in case a state of facts exists to which the provisions of this section 11 are
not strictly applicable, or, if strictly applicable, operate in an unclear
manner or in a manner that would not fairly adjust the rights of the holder
against dilution in accordance with the intent and purposes of this section 11,
the Company shall execute and deliver to the holder an amendment to this section
11 providing for an adjustment in the application of such provisions so as to
adjust such rights in accordance with the advice of legal counsel to whom the
Company may refer any such question. The Company shall refer such question to
legal counsel upon the written request of the holder, acting reasonably;

        (viii)

in the event of any question arising with respect to the adjustments provided in
section 11, such question shall be conclusively determined by a firm of
chartered accountants appointed by the Company, acting reasonably (who may be
the Company's auditors), such accountants shall have access to all necessary
records of the Company and such determination shall be binding upon the Company
and the holder;

        (ix)

as a condition precedent to the taking of any action which would result in an
adjustment to the number of common shares purchasable upon exercise of these
Warrants, the Company shall take any corporate action which may be necessary in
order that the common shares to which the holder is entitled on the full
exercise of its exercise right in accordance with the provisions hereof shall be
available for such purpose and that such common shares may be validly and
legally issued as fully paid and non-assessable common shares;

        (x)

if the issuance of any common shares upon the exercise of this Warrant requires
any filing or registration with or approval of any governmental authority or
compliance with any other requirement under any law before such shares may be
validly issued upon such exercise, the Company agrees to take such actions as
may be necessary to secure such filing, registration, approval or compliance, as
the case may be; provided that, in the event that such filing, registration,
approval or compliance is required only by reason of the particular
circumstances of or actions taken by any such person, the Company will not be
required to take such action;

        (xi)

the Company shall from time to time promptly after the occurrence of any event
which requires an adjustment in the number of common shares purchasable upon
exercise of this Warrant as above provided, deliver notice to the holder
specifying the nature of the event requiring the adjustment and the amount of
the adjustment thereby necessitated and setting forth in reasonable detail the
adjusted number of common shares, method of calculation and the facts upon which
such calculation is based; and

        (xii)

the Company will not effect any Capital Reorganization which could result in a
successor to the Company unless prior to or simultaneously with the consummation
thereof, the entity succeeding the Company acknowledges in writing that it is
bound by and will comply with the provisions set forth in this Warrant
certificate.


12.

The Company will at all times before August 13, 2014 keep available, and reserve
if necessary, out of its authorized shares, solely for the purpose of issue upon
the exercise of this Warrant, such number of Warrant Shares of the Company as
shall then be issuable upon the exercise of this Warrant. The Company covenants
and agrees that all Warrant Shares which shall be so issuable will, upon
issuance, be issued as fully paid and non-assessable and free from all liens,
charges and encumbrances. The Company will use its commercially reasonable best
efforts to maintain the listing of its common shares on the TSX Venture Exchange
or another recognized stock exchange until the expiry date of this Warrant.


--------------------------------------------------------------------------------

- 6 -

13.

This Warrant certificate is to be governed by and construed in accordance with
the laws of the State of Oklahoma and the laws of United States applicable
therein.


--------------------------------------------------------------------------------

WARRANT EXERCISE FORM

The undersigned, holder of the within Warrant, hereby subscribes for 20,000,000
common shares of American Natural Energy Corporation (the "Company"), pursuant
to a private placement conditionally approved by the TSX Venture Exchange on
June 29, 2012. If the number of common shares purchased hereby does not exercise
all of the rights evidenced by this Warrant, the holder requests issuance and
delivery to it at the following address of a new Warrant evidencing the unused
rights.

The undersigned directs that the common shares hereby subscribed for be issued
and delivered to it as follows:

NAME   ADDRESS   NO. OF SHARES                                        

As at the time of exercise hereunder, the undersigned represents, warrants and
certifies as follows (check one):

[   ] (A)

the undersigned holder at the time of exercise of the Warrants is not in the
United States, is not a "U.S. person" as defined in Regulation S under the
United States Securities Act of 1933, as amended (the "U.S. Securities Act") and
is not exercising the Warrants for the account or benefit of a U.S. person or
person in the United States and did not execute or deliver this exercise form in
the United States; OR

[   ] (B)

(i) the undersigned holder is resident in the United States, is a U.S. person,
or is exercising the Warrant for the account or benefit of a U.S. person or
person in the United States, (ii) the holder is a resident of the jurisdiction
referred to in the address appearing above, (iii) the holder was the original
subscriber for the Warrant from the Company and (iv) the representations,
warranties and covenants set forth in the Subscription Agreement are true and
correct on the date of exercise of this Warrant, including specifically, the
representations and warranties in Schedule D to the Subscription Agreement; OR

[   ] (C)

if the undersigned holder is resident in the United States, is a U.S. person, or
is exercising the Warrant for the account or benefit of a U.S. Person or person
in the United States, the undersigned holder either [ ] (i) is an "accredited
investor" (as defined in Rule 501(a) of Regulation D under the U.S. Securities
Act) and has completed the U.S. Accredited Investor Status Certificate in the
form attached to this exercise form and hereby makes the representations,
warranties and acknowledgments as provided below OR [ ] (ii) has delivered to
the Company and the Company’s transfer agent an opinion of counsel (which will
not be sufficient unless it is in form and substance satisfactory to the
Company) or such other evidence satisfactory to the Company to the effect that
with respect to the common shares to be delivered upon exercise of the Warrants,
the issuance of such securities has been registered under the U.S. Securities
Act and applicable state securities laws or an exemption from the registration
requirements of the U.S. Securities Act and applicable state securities laws is
available.

Note: Certificates representing common shares will not be registered or
delivered to an address in the United States unless box (B) or (C) immediately
above is checked.

The undersigned additionally represents and warrants to the Company that:

1.

the undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the common shares, and the undersigned is able to bear the economic risk of loss
of his or her entire investment;

    2.

the undersigned is: (i) purchasing the common shares for his or her own account
or for the account of one or more U.S. Accredited Investors with respect to
which the undersigned is exercising sole investment discretion, and not on
behalf of any other person; (ii) is purchasing the common shares for investment
purposes only and not with a view to resale, distribution or other disposition
in violation of United States federal or state securities laws; and (iii) in the
case of the purchase by the undersigned of the common shares as agent or trustee
for any other person or persons (each a "Beneficial Owner"), the undersigned
holder has due and proper authority to act as agent or trustee for and on behalf
of each such Beneficial Owner in connection with the transactions contemplated
hereby; provided that: (x) if the undersigned holder, or any Beneficial Owner,
is a corporation or a partnership, syndicate, trust or other form of
unincorporated organization, the undersigned holder or each such Beneficial
Owner was not incorporated or created solely, nor is it being used primarily to
permit purchases without a prospectus or registration statement under applicable
law; and (y) each Beneficial Owner, if any, is a U.S. Accredited Investor; and


--------------------------------------------------------------------------------

2

3.

the undersigned has not exercised the Warrants as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising.

The undersigned also acknowledges and agrees that:

1.

the Company has provided to the undersigned the opportunity to ask questions and
receive answers concerning the terms and conditions of the offering, and the
undersigned has had access to such information concerning the Company as the
undersigned has considered necessary or appropriate in connection with the
undersigned's investment decision to acquire the common shares;

      2.

if the undersigned decides to offer, sell or otherwise transfer any of the
common shares, the undersigned must not, and will not, offer, sell or otherwise
transfer any of such common shares directly or indirectly, unless:

      (a)

the sale is to the Company;

      (b)

the sale is made outside the United States in a transaction meeting the
requirements of Rule 905 of Regulation S under the U.S. Securities Act and in
compliance with applicable local laws and regulations;

      (c)

the sale is made pursuant to the exemption from the registration requirements
under the U.S. Securities Act provided by Rule 144 thereunder and in accordance
with any applicable state securities or "blue sky" laws; or

      (d)

the common shares are sold in a transaction that does not require registration
under the U.S. Securities Act or any applicable state laws and regulations
governing the offer and sale of securities, and it has prior to such sale
furnished to the Company an opinion of counsel reasonably satisfactory to the
Company;

      3.

the common shares are "restricted securities" under applicable federal
securities laws and that the U.S. Securities Act and the rules of the United
States Securities and Exchange Commission provide in substance that the
undersigned may dispose of the common shares only pursuant to an effective
registration statement under the U.S. Securities Act or an exemption therefrom;

      4.

the Company has no obligation to register any of the common shares or to take
action so as to permit sales pursuant to the U.S. Securities Act (including Rule
144 thereunder);

      5.

the certificates representing the common shares (and any certificates issued in
exchange or substitution for the common shares) will bear a legend stating that
such securities have not been registered under the U.S. Securities Act or the
securities laws of any state of the United States and may not be offered for
sale or sold unless registered under the U.S. Securities Act and the securities
laws of all applicable states of the United States or an exemption from such
registration requirements is available;


--------------------------------------------------------------------------------

3

6.

delivery of certificates bearing such a legend may not constitute "good
delivery" in settlement of transactions on Canadian stock exchanges or
over-the-counter markets,; and

    7.

the undersigned consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer set forth and described in this Warrant Exercise
Form.

In the absence of instructions to the contrary, the securities or other property
will be issued in the name of or to the holder hereof and will be sent by first
class mail to the last address of the holder appearing on the register
maintained for the Warrants.

DATED this ____ day of ______________, 20____.

_______________________________________________________
Signature

_______________________________________________________
Name (please print)


_______________________________________________________
Address

_______________________________________________________

 

 

Instructions:

1.

The registered holder may exercise its right to receive Warrant Shares by
completing this form and surrendering this form and the Warrant Certificate
representing the Warrants being exercised together with payment of the aggregate
Exercise Price, by certified check, bank draft or money order payable in U.S.
dollars to the order of "American Natural Energy Corporation", to the Company,
Suite 2010, 6100 South Yale Avenue, Tulsa, Oklahoma, 74136, and such other
documents as the Company may reasonably require. Certificates for Warrant Shares
will be delivered or mailed within five business days after the exercise of the
Warrants. The rights of the registered warrant holder hereof cease if the
Warrants are not exercised on or prior to August 13, 2014.

    2.

If the Warrant Exercise Form indicates that common shares are to be issued to a
person or persons other than the registered holder of the Warrant Certificate,
the signature of such holder of the Warrant Exercise Form must be guaranteed by
an authorized officer of a chartered bank, trust company or medallion guaranteed
by an investment dealer who is a member of a recognized stock exchange.


--------------------------------------------------------------------------------

4

3.

If the Warrant Exercise Form is signed by a trustee, executor, administrator,
curator, attorney, officer of a Company or any person acting in a judiciary or
representative capacity, the certificate must be accompanied by evidence of
authority to sign satisfactory to the Company.


--------------------------------------------------------------------------------

U.S. ACCREDITED INVESTOR STATUS CERTIFICATE

In connection with the exercise of certain outstanding warrants of AMERICAN
NATURAL ENERGY CORPORATION (the "Company") by the holder, the holder hereby
represents and warrants to the Company that the holder, and each beneficial
owner (each a "Beneficial Owner"), if any, on whose behalf the holder is
exercising such warrants, satisfies one or more of the following categories of
Accredited Investor (please write "W/H" for the undersigned holder, and "B/O"
for each beneficial owner, if any, on each line that applies):

   



 ____ (1)

Any bank as defined in Section 3(a)(2) of the United States Securities Act of
1933, as amended (the "U.S. Securities Act") or any savings and loan association
or other institution as defined in Section 3(a)(5)(A) of the U.S. Securities Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to Section 15 of the U.S. Securities Exchange Act of 1934 or
any insurance company as defined in Section 2(a)(13) of the U.S. Securities Act;
any investment company registered under the U.S. Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that Act;
any Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the U.S. Small Business Investment
Act of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees if such plan has total assets in
excess of US$5,000,000; any employee benefit plan within the meaning of the U.S.
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of US$5,000,000, or, if a self-directed plan, with investment decisions made
solely by persons that are "accredited investors" (as such term is defined in
Rule 501 of Regulation D of the U.S. Securities Act);

   



 ____ (2)

Any private business development company as defined in Section 202(a)(22) of the
U.S. Investment Advisers Act of 1940;

   



 ____ (3)

Any organization described in Section 501(c)(3) of the U.S. Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of US$5,000,000;

   



 ____ (4)

Any trust with total assets in excess of US$5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person (being defined as a person who has such knowledge and
experience in financial and business matters that he or she is capable of
evaluating the merits and risks of the prospective investment);

   



 ____ (5)

Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds US$1,000,000, exclusive of
the person’s primary residence;

   



 ____ (6)

Any natural person who had an individual income in excess of US$200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US$300,000 in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

   



 ____ (7)

Any director or executive officer of the Issuer; or

   



 ____ (8)

Any entity in which all of the equity owners meet the requirements of at least
one of the above categories.

     


--------------------------------------------------------------------------------